Title: Thomas Addis Emmet to Thomas Jefferson, 2 October [1815]
From: Emmet, Thomas Addis,Dumoulin, John Franklin
To: Jefferson, Thomas


          
            Sir
            New York Octr 2nd 1813 1815
          
          The solicitation of a friend whom I wish to serve & to oblige, is leading me to a measure which I fear will scarcely be considered pardonable. However your past experience must have long since made you feel, that distinguished eminence of character & public Estimation necessarily Expose the man who enjoys them, to be solicited for favors by persons, whose only pretensions arise from their participating in the common sentiments of respect & affection. I shall never forget the condescension & kindness with which you received me, when I presented myself to you at Washington, shortly after my arrival in America: and that remembrance so frequently present to my mind, emboldens me to hope that I may be excused, when I seek to procure a similar gratification for one whom I esteem. Mr Dumoulin the bearer of this letter is an Irish Gentleman, bred to the bar & of very considerable talents & acquirements—His love for the institutions of this Country & feeling for the fate of his own have decided him to become a Member of Our Community—& he is travelling thro’ the Country to acquire a more intimate knowledge of it before he fixes a permanent residence. He could not possibly be in the vicinity of Mr Jefferson, without anxiously wishing to offer his own respects to him & to enjoy the happiness of having seen him. May I flatter myself with being so far remembered & esteemed as that my introduction will procure for him the gratification he desires?
          
            I have the Honor to be
             Sir with the sincerest respect & esteem Your very Obliged & Obedient Servant
            Thos Addis Emmet
          
        